Citation Nr: 9907735	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received since the last 
denial of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record indicates that the veteran 
first claimed service connection for a neuropsychiatric 
disorder, to include PTSD, in 1979.  The claim was denied.  
The denial was upheld by a January 1983 Board decision.  The 
veteran has attempted to reopen his claim several times since 
the initial denial.  The last denial, prior to the rating 
decision of January 1997 which is the subject of this appeal, 
was in November 1994.

Prior Board and rating decisions are final. They may be 
reopened only upon receipt of new and material evidence. 38 
U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first be 
determined if there is new and material evidence to reopen a 
claim. If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Evidence submitted subsequent to the November 1994 denial 
consists of records of private psychiatric treatment, dated 
from April 1990 to March 1998; a statement from the veteran's 
private psychiatrist, dated in November 1997; the veteran's 
testimony at his personal hearing, conducted in September 
1997; and the report of a VA examination, conducted in April 
1998.

The Board concludes that new and material evidence has been 
presented.  The evidence presented to reopen the claim bears 
directly and substantially on the specific matter under 
consideration.  The claim is reopened.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

In the course of the development of this claim, the RO 
requested information from the Marine Corps regarding the 
activities of the veteran's wartime organization.  The Board 
notes that the response to this request, incorrectly, 
included command chronologies for the veteran's last unit of 
assignment.  This unit was stationed at Camp Pendleton during 
the Vietnam War.  The veteran was assigned to it after his 
return from service in Vietnam.

A review of the veteran's service personnel records indicates 
that his Vietnam service was with MACS-6 MWHG-1 1st MAW FPO 
San Francisco 96601 from 6-7 December 1965, with MACS-7 MWHG-
1 1st MAW FPO San Francisco 96602, from 7 December 1965 to 23 
August 1966, and with H&S Battery 2nd LAAM Bn MWHG-1 1st MAW 
FMF Pac, from 24 August to 22 November 1966.

The Board concludes that, as development in this area has 
already been undertaken, it must be completed to the extent 
possible.  Therefore, a renewed application for information 
regarding the activities of the above referenced units should 
be forwarded to the U.S. Marine Corps.

The Board further notes that the response from the Marine 
Corps noted that the veteran's accounts of stressors were not 
detailed enough to verify through unit records.  The veteran 
should be notified that his current statements and testimony 
are unlikely to result in corroboration of his claimed 
stressors, and he should be asked to provide detailed 
accounts, including dates and locations.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should obtain command 
chronologies for the MACS-6 MWHG-1 1st 
MAW FPO San Francisco 96601 from 6-7 
December 1965, MACS-7 MWHG-1 1st MAW FPO 
San Francisco 96602, from 7 December 1965 
to 23 August 1966, and H&S Battery 2nd 
LAAM Bn MWHG-1 1st MAW FMF Pac, from 24 
August to 22 November 1966.

2.  The veteran should be notified that 
his accounts of stressful incidents are 
currently insufficient for the purpose of 
conducting meaningful research on his 
behalf.  He should be notified that 
verification of these events through unit 
records requires detailed descriptions of 
incidents including information on who, 
what, where, and when, preferably within 
a seven day span.  He should be requested 
to provide such information for the 
further effective development of his 
claim.

Upon completion of the above described items, the RO should 
again consider the veteran's claim for service connection for 
PTSD.  If the result remains adverse, the RO should provide 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate 
consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


